 1   WRIGHT, FINLAY & ZAK, LLP
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff/Counter/Cross –Defendant, HSBC Bank USA, NA, as Trustee for the
     LMT 2006-7 Trust Fund
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
     HSBC BANK USA, N.A., AS TRUSTEE FOR             Case No.: 2:17-cv-00016-RFB-GWF
11   THE LMT 2006-7 TRUST FUND,
                                                     STIPULATION AND ORDER TO
12                                                   EXTEND OPPOSITIONS DEADLINE
                                                     TO ESTRELLA II HOMEOWNERS’
13                Plaintiff,                         ASSOCIATION’S MOTION FOR
                                                     SUMMARY JUDGMENT [ECF NO. 50]
14         vs.                                       AND SFR INVESTMENTS POOLS 1,
                                                     LLC’S SECOND RENEWED MOTION
15                                                   FOR SUMMARY JUDGMENT [ECF NO.
     ESTRELLA II HOMEOWNERS’
     ASSOCIATION, a Nevada non-profit                51]
16
     corporation; SFR INVESTMENTS POOL I,            (First Request)
17   LLC, a Nevada limited liability company;
18
                  Defendants.
19
     SFR INVESTMENTS POOL 1, LLC,
20
21         Counterclaimant/Cross-Claimant,

22         vs.
23
     HSBC BANK USA, N.A., AS TRUSTEE FOR
24   THE LMT 2006-7 TRUST FUND; ASHAR W.
     MUJTABA, an individual,
25
           Counter-Defendant/Cross-Defendant.
26
27
28   ///



                                             Page 1 of 4
            COMES NOW Plaintiff/Counter-Defendant, HSBC Bank USA, N.A., as Trustee for the
 1
 2   LMT 2006-7 Trust Fund (hereinafter “HSBC”), Defendant/Counterclaimant, SFR Investments

 3   Pool 1, LLC (“SFR”), and Defendant, Estrella II Homeowners Association (“HOA”), by and
 4
     through their undersigned and respective counsel of record, and hereby stipulate as follows:
 5
            1. On April 10, 2019, this Court lifted the stay of litigation and entered an expedited
 6
 7              deadline and briefing schedule [ECF No 49] as follows:

 8                  a. Deadline to Complete Discovery:                          May 10, 2019
 9                  b. Dispositive Motion Deadlines:                            May 17, 2019
10
                    c. Deadline to File Responses to any Dispositive Motions: May 27, 2019
11
                    d. Deadline to File Replies to any Responses:               June 3, 2019;
12
13          2. On May 17, 2019, the HOA filed its Motion for Summary Judgment [ECF No. 50]

14              and SFR filed its Second Renewed Motion for Summary Judgment [ECF No. 51];
15          3. Based on the Court’s Minute Order setting the briefing schedule, HSBC’s deadline
16
                to respond to the HOA’s and SFR’s respective Motions was May 27, 2019;
17
            4. However, through clerical error, the deadline was incorrectly calendared to reflect
18
19              the normal briefing schedule and counsel for HSBC Bank calendared a deadline to

20              respond of June 7, 2019, which is twenty-one (21) days after the filing of motions for
21
                summary judgment pursuant to Local Rule 7-2(b);
22
            5. The Court’s Civil Docket for this matter also reflects a June 7, 2019 deadline in the
23
                Docket Text for the respective Motions;
24
25          6. Due to the inadvertent calendaring error, HSBC’s counsel is requesting and

26              additional four (4) days to file its responses to HOA’s and SFR’s Motions for
27
                Summary Judgment, and thus requests up to May 31, 2019, to file its responses;
28



                                                Page 2 of 4
           7. Due to HSBC filing its response to the respective motions on May 31, 2019, the
 1
 2            parties request that the HOA’s and SFR’s replies to HSBC’s responses will be due

 3            June 7, 2019, five (5) judicial calendar days after HSBC files its responses, the
 4
              period of time originally anticipated by the Court’s April 10, 2019 Minute Order
 5
              [ECF No. 49];
 6
 7         8. Counsel for HOA and SFR do not oppose this extension;

 8   ///
 9
10
     ///
11
12
13   ///

14
15   ///
16
17
     ///
18
19
20   ///
21
22
     ///
23
24
25   ///

26
27
     ///
28



                                            Page 3 of 4
           9. This is the first request for an extension which is made in good faith and not for
 1
 2            purposes of delay.

 3         IT IS SO STIPULATED.
 4
     DATED this 31st day of May, 2019.             DATED this 31st day of May, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                     KIM GILBERT EBRON
 6
 7   /s/ Lindsay D. Robbins_________________       /s/ Diana S. Ebron_____________
     Lindsay D. Robbins, Esq.                      Diana S. Ebron, Esq.
 8   Nevada Bar No. 13474                          Nevada Bar No. 10580
     7785 W. Sahara Ave., Suite 200                Jacqueline A. Gilbert, Esq.
 9   Las Vegas, NV 89117                           Nevada Bar No. 10593
10   Attorneys for Plaintiff/Counter/Cross –       Karen L. Hanks, Esq.
     Defendant, HSBC Bank USA, NA, as Trustee      Nevada Bar No. 9578
11   for the LMT 2006-7 Trust Fund                 7625 Dean Martin Drive, Suite 110
                                                   Las Vegas, Nevada 89139-5974
12                                                 Attorneys for Defendant/Counter/Cross-
13                                                 Claimant, SFR Investments Pool 1, LLC

14   DATED this 31st day of May, 2019.
15   LIPSON NEILSON P.C.
16
     /s/ Amber M. Williams_______
17   Amber M. Williams, Esq.
     Nevada Bar No, 12301
18
     9900 Covington Cross Drive, Suite 120
19   Las Vegas, Nevada 89144
     Attorneys for Defendant, Estrella II
20   Homeowners' Association
21
22                                                          Case No.: 2:17-cv-00016-RFB-GWF

23                                           ORDER
24
           IT IS SO ORDERED.
25
     Dated: ___________                           ________________________________
                                         ________________________________
26
                                         RICHARD UNITED   STATES DISTRICT
                                                  F. BOULWARE,     II      JUDGE
27                                       UNITED STATES DISTRICT JUDGE
28                                       DATED this 3rd day of June, 2019.



                                             Page 4 of 4
